DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 07/31/2020, has been received, entered and made of record.
Election/Restrictions
Applicant’s election without traverse of Species of claims 17-22 (figs.27A-29C) in the reply filed on 10/04/2021 is acknowledged.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP-A-2008-191197, Japanese Patent No. 5594905 and JP-A-11-38714 on page(s) 1-2 of the specification.
References are general background references covering image forming apparatus including an image reading device in an upper frame that is mounted above a body frame including a recording unit so as to be openable and closable via a hinge.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both “pull-up device”  and “operation portion”, reference character “201” has been used to designate both “drive pulley” and “ceiling surface”, reference character “202” has been used to “left side surface” and “drive gear”, reference character “203” has been used to designate both “driven pulley” and “right side surface”, reference character “204” has been used to designate both “back side surface” and “timing belt”, reference character “205” has been used to designate both “force transmission gear” and “bottom surface”, reference character “210” has been used to designate “operation lever”, “support plate” and “first pulley”, reference character “211” has been used to designate “first link member”, “rotation shaft” and “second pulley”, reference character “212” has been used to designate “opening arm member”, “support plate portion” and “second link member”, reference character “220” has been used to designate both “reed switch” and “coil spring”, reference character “223” has been used to designate both “disc-shaped fixing member” and “second reed”, reference character “224” has been used to designate both “switch body” and “disk-shaped buffer member”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“200” has been used to designate both “pull-up device”  and “operation portion”
Reference character “201” has been used to designate both “drive pulley” and “ceiling surface”
Reference character “202” has been used to designate both “left side surface” and “drive gear”
Reference character “203” has been used to designate both “driven pulley” and “right side surface” 
Reference character “204” has been used to designate both “back side surface” and “timing belt”
Reference character “205” has been used to designate both “force transmission gear” and “bottom surface”
Reference character “210” has been used to designate “operation lever”, “support plate” and “first pulley”
Reference character “211” has been used to designate “first link member”, “rotation shaft” and “second pulley”
Reference character “212” has been used to designate “opening arm member”, “support plate portion” and “second link member”
Reference character “220” has been used to designate both “reed switch” and “coil spring”
Reference character “223” has been used to designate both “disc-shaped fixing member” and “second reed”
“224” has been used to designate both “switch body” and “disk-shaped buffer member”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino US 2019/0170181 A1.

Referring to claim 17, Hino discloses an image reading device (fig.1, image reading apparatus) comprising: 
      a document pressing portion (fig.1, ADF 200) that is attached to an apparatus body (fig.2, scanner portion 100) and is configured to open or close to the apparatus body to press a document in between (figs.1, 3, [0015] and [0019]) (Note: the ADF 200 is attached to a scanner portion 100 as an apparatus main body and is configured to open or close to the scanner portion 100, wherein after placing the original on the platen glass 120, the original is pressed by the original pressing plate 211 of the ADF 200); 
      a restoring force applying portion that is compressed and deformed to apply an elastic restoring force to the document pressing portion in an opening direction of the document pressing portion ([0021]) (Note: the reference discloses a spring arranged in 
     a releasing portion (fig.4) that releases compressive deformation of the restoring force applying portion by being grasped when the document pressing portion opens ([0021]-[0023], and [0034]) (Note: The handle 241 rotates about the shaft line of the rotating shaft 231 by the upward movement of the handle operation portion 242. When the rotating shaft 231 rotates, the magnet 221 is separated from the soft magnetic body 121. As the magnet 221 is separated from the soft magnetic body 121, the lock of the ADF by the magnetic force is released, and the ADF 200 can be opened. Therefore, the handle 241 (by being grasped) rotates about the shaft line of the rotating shaft 231 to release compressive deformation of the spring (restoring force applying portion) when the document pressing portion opens). 

Referring to claim 18, Hino discloses the image reading device according to claim 17, wherein the releasing portion (fig.4) comprises a holding portion (fig.4, handle 241) that is grasped to release the compressive deformation of the restoring force applying portion when the document pressing portion is opened ([0034]) (Note: The handle 241 rotates about the shaft line of the rotating shaft 231 by the upward movement of the handle operation portion 242. When the rotating shaft 231 rotates, the magnet 221 is separated from the soft magnetic body 121. As the magnet 221 is separated from the 

Referring to claim 21, Hino discloses the image reading device according to claim 18, further comprising an energization member (fig.3, magnet 221 and the soft magnetic body 121) configured to energize the releasing portion normally so as to compress and deform the restoring force applying portion and to hold a compressed and deformed state of the restoring force applying portion ([0022]) (Note: a magnet catch is provided as a locking unit for holding the ADF 200 at the closed position. That is, the ADF 200 is locked at a predetermined closed position as the magnet 221 and the soft magnetic body 121 attract each other, that is, by a magnetic force. Therefore, the magnet 221 and the soft magnetic body 121 hold a compressed and deformed state of the spring (restoring force applying portion)). 

Allowable Subject Matter
11.   Claims 19-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.    The following is a statement of reasons for the indication of allowable subject matter:  
13.     Referring to claim 19, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the releasing portion further comprises a compression and deformation portion configured to compress and deform the restoring force applying portion after the document pressing portion is opened.”
14.     Claim 20 is objected based on its dependency on claim 19.
15.     Referring to claim 22, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the releasing portion is configured to compress and deform the restoring force applying portion when the releasing portion is released.”
Conclusion
16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675